Title: 1782 November 12. Tuesday.
From: Adams, John
To: 


       
        
        Dined with the Abby Chalut and Arnoux. The Farmer General, and his Daughter, Dr. Franklin and his Grand Son, Mr. Grand and his Lady and Neice, Mr. Ridley and I with one young French Gentleman made the Company. The Farmers Daughter is about 12 Years old and is I suppose an Enfant trouvee. He made her sing at Table, and she bids fair to be an accomplished Opera Girl, though she has not a delicate Ear....
        
       
       The Compliment of “Monsieur vous etes le Washington de la Negotiation” was repeated to me, by more than one Person. I answered Monsieur vous me faites le plus grand honour et la Compliment le plus sublime possible.—Eh Monsieur, en Verite vous l’avez bien merité.— A few of these Compliments would kill Franklin if they should come to his Ears.
       
        
        This Evening I went to the Hotel des treize Etats Unis to see the Baron de Linden, to the Hotel de York to see the Messrs. Vaughans, and to the Hotel D’orleans to see Mr. Jay, but found neither. Returned through the Rue St. Honorée to see the decorated Shops, which are pretty enough. This is the gayest Street in Paris, in point of ornamented Shops, but Paris does not excell in this respect.
       
       
        
        The old Farmer General was very lively at dinner. Told Stories and seemed ready to join the little Girl in Songs like a Boy.—Pleasures dont wear Men out in Paris as in other Places.
       
       
        
        The Abby Arnoux asked me at Table, Monsieur ou est votre Fils Cadet qui chant, come Orphée.—Il est du retour en Amerique.—To Mademoiselle Labhard, he said Connoissez vous que Monsieur Adams a une Demoiselle tres aimable en Amerique?
       
      